               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:19 CV 248

FRANK STEPHEN ROBERTS               )
                                    )
                  Plaintiff,        )                  ORDER
      v.                            )
                                    )
DELTA AIRLINES, INC.,               )
                                    )
                  Defendant.        )
                                    )

      This matter is before the Court on Plaintiff’s Motion to Extend Time to

Respond (Doc. 19) by which Plaintiff requests another thirty-day extension of

time to respond to Defendant’s Motion to Dismiss (Doc. 14).

      The Motion to Dismiss was filed on February 28, 2020. Plaintiff did not

respond to that filing within the deadlines set by the Local Rules.

      By Order filed on April 13, 2020, the undersigned advised Plaintiff, who

is proceeding pro se, of the Motion to Dismiss and advised Plaintiff to review

Defendant’s Motion and supporting brief carefully.      (Doc. 16). The Court

further advised Plaintiff that if he did not timely submit a response to the

Motion to Dismiss, the Court may proceed to consider the Motion to Dismiss

without hearing from him. The Court then extended Plaintiff’s deadline to

respond to the Motion to Dismiss to and including April 27, 2020. Id.



                                        1

     Case 1:19-cv-00248-MR-WCM Document 20 Filed 06/05/20 Page 1 of 3
        On April 27, 2020, Plaintiff filed a Motion to Extend Time to Respond

(Doc. 17) which requested a thirty-day extension of his response deadline. The

Court granted Plaintiff’s requested extension, and Plaintiff’s deadline to

respond to the Motion to Dismiss was extended to and including May 27, 2020.

        Plaintiff filed the instant Motion, which is nearly identical to his

previous request, on June 1, 2020.

        The current public health situation has posed, and continues to pose

numerous challenges throughout society, and the undersigned does not

discount Plaintiff’s concerns regarding potential exposure.

        At the same time, Defendant’s Motion to Dismiss has been pending since

February 28, 2020 and Plaintiff has already been given significant time to

respond. Though Plaintiff failed to respond to the Motion to Dismiss initially,

the undersigned, sua sponte, extended Plaintiff’s deadline until April 27, 2020

and then granted Plaintiff’s request to extend the deadline further to May 27,

2020.

        In addition, Plaintiff’s motion does not describe any attempts he has

made to this point to prepare a response to the Motion to Dismiss.

        Under these circumstances, the undersigned has closely considered

denial of the motion. However, in view of the continuing public health

situation, and specifically recognizing Plaintiff’s status as a pro se litigant, his

motion will be allowed. Plaintiff is advised, though, that absent compelling

                                         2

     Case 1:19-cv-00248-MR-WCM Document 20 Filed 06/05/20 Page 2 of 3
circumstances, this extension will be his last and that his deadline for

responding to Defendant’s Motion to Dismiss will not be extended further.

     IT IS THEREFORE ORDERED THAT Plaintiff’s Motion to Extend Time

to Respond (Doc. 19) is GRANTED, and Plaintiff’s deadline to respond to

Defendant’s Motion to Dismiss is extended to and including June 26, 2020.



                                     Signed: June 5, 2020




                                     3

     Case 1:19-cv-00248-MR-WCM Document 20 Filed 06/05/20 Page 3 of 3
